DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-3, 7 are currently amended.
Claims 4-6, 8-11 are original.
Claims 12-21 are cancelled.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Holcomb (US 2021/0346963) and further in view of Moller (US 5172489).
	
	Regarding claim 1, Holcomb discloses: a powder bed fusion system (see apparatus of title), comprising:
	A powder bed receptacle (see powder bed of [0508]);
	A hopper to store powder (see hoppers of [0424]), the hopper comprising an ultrasonic transducer (see transducers of [0424]), the ultrasonic transducer coupled to an inner portion of the hopper (see [0420]);
	A re-coater (see doctor blade of [0508]) (what follows is an intended use) to deposit layers of powder onto the powder bed.
	That the transducers are configured to dehumidify the powder by driving moisture to a desiccant positioned in the hopper is interpreted as a manner of operating/intended use of the recited structures that the structures of the Holcomb reference are interpreted as being capable of.  When the hopper of Holcomb is supplied a powder with a desiccant, it will necessarily dehumidify the powder to absorb the moisture in the desiccant. 
	In the same field of endeavor of hopper design as Holcomb and Applicant’s claims (see title, abs), Moller discloses: a hopper with dessicant therein ([0542] discloses that the powder is dried with dessicant – see sodium silicate of [0593] which is interpreted to satisfy the broadest reasonable interpretation of dessicant).
	To add the dessicant of Moller to the additive manufacturing / PBF system of Holcomb would have had the benefit that it allowed for the improvement of the density of the final part ([0338]), which was desirable in Holcomb.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the dessicant in the hopper of Moller in the additive manufacturing / PBF system of Holcomb to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved density of the final part, which was desirable in Holcomb.

	Regarding claim 2, Holcomb discloses: a controller (see computer of [0423]).

	 Regarding claim 3, Holcomb is interpreted as capable of agitating to dehumidify the powder by agitating particle of the powder using one or more ultrasonic frequencies without a separate thermal source as a manner of operating/intended use of the transducers cited.  See cited portions of the two references cited.

	 Regarding claim 4, the combination Holcomb / Moller is interpreted as having the ultrasonic transducer arranged at a surface region in a casing of the hopper (see Fig. 42a of Holcomb).  That the transducer is opposite the desiccant is taken such that when desiccant is present in the hopper that most anywhere the transducer is attached to the casing of the hopper can be broadly opposite the desiccant.

	Regarding claim 5, the combination Holcomb / Moller discloses: wherein the ultrasonic transducer comprises a plurality of ultrasonic transducers arranged across at least one surface region of the hopper (see transducers of [0424] of Holcomb).

	Regarding claim 6, a desiccator has been interpreted as a storage location for the desiccant.  Holcomb is interpreted as satisfying the structure of the desiccator with the second hopper (354 of [0424] – that there is a mixture of powder and desiccant in the first or second hoppers is interpreted as an intended use of the recited structures that does not make a patentable distinction of the cited prior art apparatus).

	Regarding claim 7, Holcomb discloses: further comprising an energy beam source (see laser of [0508], [0100]) positioned above the powder bed (that the laser is above the powder bed is seen in Fig. 45e, [0428]).

	Regarding claim 8, that the desiccant supplied to the apparatus is in a desiccant bag is considered by Examiner has a manner of operating / intended uses of the recited structures of the apparatus.  The apparatus of Holcomb is capable of accepting bag of desiccant in its hopper structurally.  Therefore, there is no patentable distinction between the hopper of Holcomb / Moller and the instant apparatus.

	Regarding claim 9, the combination Holcomb / Moller discloses (citations are to Holcomb): wherein a casing (all hoppers necessarily have a housing/casing – see Figs. 42a-b) of the hopper comprises a receptacle for fitting the ultrasonic transducer.  That the ultrasonic transducer is for accessing the stored powder is a manner of operating/intended use of the structures of Holcomb that Holcomb is capable of.

	 Regarding claim 11, the broadest reasonable interpretation of the recited direction is most any direction, as the orientation of the transducer relative to the orientation of the motion of the transducer is not recited in the claim and therefore can be considered a type of manner of operating/intended use of the transducer that the transducer of Holcomb is capable of.  The transducer is considered to move the particles of the powder and is capable of moving desiccant when supplied as a mixture with the powder, therefore, moving the moisture toward the desiccant.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holcomb (US 2021/0346963) and further in view of Moller (US 5172489), and Godfrey (EP 3569331).

Regarding claim 10, the combination Holcomb / Moller does not disclose: wherein the hopper comprises an insert for positioning the desiccant.
In the same field of endeavor of additive manufacturing as Holcomb (see title, abs), Godfrey disclose: an insert for altering the volume of the hopper.  Such an insert may be used in an obvious alternative for positioning the desiccant as a constraint on the article worked upon and/or intended use of the structures of the combined apparatus.
To add the insert of Godfrey to the additive manufacturing apparatus hopper of Holcomb was the selection of a known design for its intended uses and allowed for adjustment of the volume of the hopper (see col. 10, ll. 47), which was desirable in Holcomb.  See MPEP 2144.05-06 regarding the art-recognized suitability for an intended purpose.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the insert of Godfrey with the additive manufacturing apparatus hopper of Holcomb to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the adjustment of the volume of the hopper, which was desirable in Holcomb.

Regarding claim 12, the combination Holcomb / Moller discloses (citations are to Holcomb): a casing for holding the powder (see Fig. 42a – the hopper has a housing/casing necessarily); 
An ultrasonic transducer coupled to (attached to) the casing for ultrasonically agitating the powder and driving moisture to the desiccant to thereby produce dehumidified powder (the apparatus of Holcomb is capable of the recited functions when supplied a powder/desiccant mixture); and an aperture in the casing (see Fig. 42a – the powder is supplied to the recoater/powder bed) for providing powder to a recoater.
The combination Holcomb / Moller does not disclose: wherein an insert in the casing positions desiccant.
In the same field of endeavor of additive manufacturing as Holcomb (see title, abs), Godfrey disclose: an insert for altering the volume of the hopper.  Such an insert may be used in an obvious alternative for positioning the desiccant as a constraint on the article worked upon and/or intended use of the structures of the combined apparatus.
To add the insert of Godfrey to the additive manufacturing apparatus hopper of Holcomb was the selection of a known design for its intended uses and allowed for adjustment of the volume of the hopper (see col. 10, ll. 47), which was desirable in Holcomb.  See MPEP 2144.05-06 regarding the art-recognized suitability for an intended purpose.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the insert of Godfrey with the additive manufacturing apparatus hopper of Holcomb to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the adjustment of the volume of the hopper, which was desirable in Holcomb.

Claims 1-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Holcomb 2 (US 2019/0240724) and further in view of Moller (US 5172489), and Partanen (US 2006/0249485).

Regarding claim 1, Holcomb 2 discloses: a powder bed fusion system (see system of title, abs), comprising:
A powder bed receptacle (see powder bed 42 of [0144]);
A hopper to store powder (see hoppers of [0188]), the hopper comprising an ultrasonic transducer (see vibrating transducers, Id.).
That the hopper to store powder is capable of dehumidifying the powder / driving moisture to a desiccant is interpreted as a manner of operating/intended use of the article worked upon.  When the hopper is supplied a desiccant, the frequency of the transducer vibration would necessarily drive moisture to the desiccant.
Holcomb does not disclose: wherein the dessicant is positioned within the hopper.
	In the same field of endeavor of hopper design as Holcomb and Applicant’s claims (see title, abs), Moller discloses: a hopper with dessicant therein ([0542] discloses that the powder is dried with dessicant – see sodium silicate of [0593] which is interpreted to satisfy the broadest reasonable interpretation of dessicant).
	To add the dessicant of Moller to the additive manufacturing / PBF system of Holcomb 2 would have had the benefit that it allowed for the improvement of the density of the final part ([0338]), which was desirable in Holcomb.
Holcomb 2 does not disclose: wherein a re-coater to deposit layers of the dehumidified powder onto the powder bed.
In the same field of endeavor of additive manufacturing apparatuses (see title, abs), Partanen discloses: wherein a blade attached to the bottom of the hopper delivers and spreads the powder (see [0035]).
To add the recoater/blade of Partanen to the additive manufacturing apparatus would have had the benefit that it improved the design to minimize the build-up of chemical by-products of the laser sintering process on the process chamber exposed ([0010]), which was desirable in Holcomb. Furthermore, doing so was a suitable design for its intended uses.  See MPEP 2144.05-06 regarding the art-recognized suitability for an intended purpose.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the recoater blade of Partanen with the additive manufacturing apparatus of Holcomb to arrive at the claimed invention before the effective filing date because doing so was a suitable design for its intended uses and had the benefit that it improved the minimization of build-up of chemical by-products of the laser sintering process on the process chamber exposed surfaces.

	Regarding claim 2, Holcomb discloses: an ultrasonic transducer circuit (see computer of [0187]).

	 Regarding claim 3, Holcomb is interpreted as capable of dehumidifying the powder by agitating particle of the powder using one or more ultrasonic frequencies without a separate thermal source as a manner of operating/intended use of the transducers cited (the laser of Holcomb is not interpreted as a thermal source, as Applicant appears not to interpret it as a separate thermal source similarly).

	 Regarding claim 4, Holcomb is interpreted as having the ultrasonic transducer arranged at a surface region in a casing of the hopper (see [0184]).  That the transducer is opposite the desiccant is taken such that when desiccant is present in the hopper that most anywhere the transducer is attached to the casing of the hopper can be broadly opposite the desiccant.

	Regarding claim 5, Holcomb discloses: wherein the ultrasonic transducer comprises a plurality of ultrasonic transducers arranged across at least one surface region of the hopper (see transducers of [0185]).

	Regarding claim 6, a desiccator has been interpreted as a storage location for the desiccant.  Holcomb is interpreted as satisfying the structure of the desiccator with the second hopper (354 of [0424] – that there is a mixture of powder and desiccant in the first or second hoppers is interpreted as an intended use of the recited structures that does not make a patentable distinction of the cited prior art apparatus).

	Regarding claim 7, Holcomb discloses: further comprising an energy beam source (see laser of [0095]) positioned above the powder bed (that the laser is above the powder bed is seen in Fig. 41).

	Regarding claim 8, that the desiccant supplied to the apparatus is in a desiccant bag is considered by Examiner has a manner of operating / intended uses of the recited structures of the apparatus.  The apparatus of Holcomb is capable of accepting bag of desiccant in its hopper structurally.  Therefore, there is no patentable distinction between the hopper of Holcomb and the instant apparatus.

	Regarding claim 9, Holcomb discloses: wherein a casing (all hoppers necessarily have a housing/casing – see [0021], [0188]) of the hopper comprises a receptacle for fitting the ultrasonic transducer.  That the ultrasonic transducer is for accessing the stored powder is a manner of operating/intended use of the structures of Holcomb that Holcomb is capable of.

	 Regarding claim 11, the broadest reasonable interpretation of the recited direction is most any direction, as the orientation of the transducer relative to the orientation of the motion of the transducer is not recited in the claim and therefore can be considered a type of manner of operating/intended use of the transducer that the transducer of Holcomb is capable of.  The transducer is considered to move the particles of the powder and is capable of moving desiccant when supplied as a mixture with the powder, therefore, moving the moisture toward the desiccant.

	 Claim 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Holcomb 2 (US 2019/0240724) and further in view of Moller (US 5172489)¸Partanen (US 2006/0249485) and Godfrey (EP 3569331).

	Regarding claim 10, the combination Holcomb 2 / Moller / Partanen does not disclose: wherein the hopper comprises an insert for positioning the desiccant.
In the same field of endeavor of additive manufacturing as Holcomb (see title, abs), Godfrey disclose: an insert for altering the volume of the hopper.  Such an insert may be used in an obvious alternative for positioning the desiccant as a constraint on the article worked upon and/or intended use of the structures of the combined apparatus.
To add the insert of Godfrey to the additive manufacturing apparatus hopper of Holcomb was the selection of a known design for its intended uses and allowed for adjustment of the volume of the hopper (see col. 10, ll. 47), which was desirable in Holcomb.  See MPEP 2144.05-06 regarding the art-recognized suitability for an intended purpose.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the insert of Godfrey with the additive manufacturing apparatus hopper of Holcomb to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the adjustment of the volume of the hopper, which was desirable in Holcomb.

Regarding claim 12, the combination Holcomb 2 / Moller / Partanen does not disclose: a casing for holding the powder (see Fig. 42a – the hopper has a housing/casing necessarily); 
An ultrasonic transducer coupled to (attached to) the casing for ultrasonically agitating the powder and driving moisture to the desiccant to thereby produce dehumidified powder (the apparatus of Holcomb is capable of the recited functions when supplied a powder/desiccant mixture); and an aperture in the casing (see Fig. 42a – the powder is supplied to the recoater/powder bed) for providing powder to a recoater.
Holcomb does not disclose wherein an insert in the casing positions desiccant.
In the same field of endeavor of additive manufacturing as Holcomb (see title, abs), Godfrey disclose: an insert for altering the volume of the hopper.  Such an insert may be used in an obvious alternative for positioning the desiccant as a constraint on the article worked upon and/or intended use of the structures of the combined apparatus.
To add the insert of Godfrey to the additive manufacturing apparatus hopper of Holcomb was the selection of a known design for its intended uses and allowed for adjustment of the volume of the hopper (see col. 10, ll. 47), which was desirable in Holcomb.  See MPEP 2144.05-06 regarding the art-recognized suitability for an intended purpose.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the insert of Godfrey with the additive manufacturing apparatus hopper of Holcomb to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the adjustment of the volume of the hopper, which was desirable in Holcomb.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GUY F MONGELLI/Patent Examiner, Art Unit 1743           
								/TIMOTHY KENNEDY/								Primary Examiner, Art Unit 1743